Citation Nr: 1114056	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-35 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for non-service connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This claim was previously before the Board in November 2009, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO denied service connection for non-service-connected disability pension benefits in a March 1983 rating decision.  That decision is final based upon the evidence of record at that time.

2.  The evidence added to the record since the March 1983 rating decision bears directly and substantially upon the issue of entitlement to non-service-connected disability pension benefits.  In addition, it raises a reasonable possibility of substantiating the claim, and is, by itself or in conjunction with evidence previously assembled, so significant that it must be considered in order to fairly decide the merits of this issue, warranting reopening of the previously denied claim.

3.  Residual disabilities incurred in a motorcycle accident in 1982 resulted from the Veteran's own willful misconduct due to his intoxication and excessive speed while operating the vehicle, and therefore may not be considered in his claim for pension.  

4.  Upon review of the reopened claim, the schedular requirements for a permanent and total disability rating for VA pension purposes are not met, and the Veteran's disabilities which are not a result of willful misconduct do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1983 rating decision, wherein the RO denied entitlement to non-service-connected disability pension benefits, is new and material; thus, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  The Veteran's actions at the time of his vehicular accident in 1982, in operating his motorcycle at a high rate of speed while intoxicated, constituted willful misconduct and was the proximate cause of his current residuals of traumatic injuries incurred in the crash.  38 C.F.R. § 3.1(n) (1982 and 2010). 

3.  The criteria for entitlement to a permanent and total disability rating for the purpose VA non-service-connected disability pension benefits have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2(f), 3.321, 3.340, 3.342, 4.16, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In March 2010 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the June 2006 decision, October 2006 SOC, and August 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the U.S. Court of Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the March 2010 letter which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the March 2010 letter to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Non-service-connected pension benefits are payable to a veteran who has served for 90 days or more during a period of war, and who is permanently and totally disabled due to non-service-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2010).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action; it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (1982 and 2010).  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2010).

In addition, the evidence must show that the veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23; and is age 65 or older, or (B) is permanently and totally disabled from non-service-connected disabilities not due to the veteran's own misconduct.

In this case, the Veteran's service meets eligibility requirements, as he served more than 90 days during a period of war.  38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.  The Veteran is under 65 and must therefore meet the permanent and total disability requirements under 38 U.S.C.A. § 1521(e).

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3(a)(3).

The record does not show that the Veteran is a patient in a nursing home for long-term care because of a disability.  38 U.S.C.A. § 1502(a)(1).   Nor does the record show that the Social Security Administration has made a determination that the Veteran is disabled.  38 U.S.C.A. § 1502(a)(2).  Therefore, in order to be eligible for non-service-connected disability pension, the Veteran must meet the criteria of either section 1502(a)(3) or 1502(a)(4). 

The Court of Appeals for Veterans Claims has provided an analytical framework for application in pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in these cases are to the combined effect that VA has a duty to insure: that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination must then be made whether there is entitlement to non-service-connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15, and mandates that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2), 4.17 and mandates that, where it is shown that an appellant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and it is shown that they are permanent in nature, a determination should be made whether such disabilities render him or her incapable of substantially gainful employment.  To meet the percentage requirements of 38 C.F.R. § 4.16, the Veteran must suffer from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more.

If a veteran does not meet either the "average person" or the "unemployability" tests, a determination is required as to whether such veteran should be granted entitlement to non-service-connected disability pension on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he or she is unemployable by virtue of age, occupational background, or other related factors.

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  A March 1983 rating decision denied entitlement to a permanent and total disability rating for non-service connected disability pension benefits.  The Veteran did not appeal that rating action, and it therefore became final.  In March 2006, the Veteran filed a request to reopen his claim.

Reviewing the evidence of record at the time of the March 1983 decision, a May 1982 police report indicates that the Veteran was driving a motorcycle at a minimum speed of 61.04 miles per hour, and that he locked up his rear brakes as he approached an intersection, leaving a 157-foot skid mark on the road.  He struck a curb straight ahead and came to rest against a chain link fence.  The police report indicates that the Veteran was intoxicated and that he suffered a broken back.  The Veteran was cited for driving while intoxicated, and excessive speed was noted to be a factor.  A laboratory report indicates that the Veteran's blood alcohol level was 0.12 based on a sample of the Veteran's blood taken after the accident.  

Private treatment notes from the days following the accident indicate that the Veteran was diagnosed with a compression fracture at T12 with conus medullaris injury, multiple abrasions, and rib fractures.  The Veteran underwent a posterior lateral spinal cord decompression with internal fixation with Harrington rods and spinal athrodesis from T10 - L2.

The Veteran underwent a VA examination in November 1982.  He was walking with elbow crutches, and until a month before he had used a walker.  There was flaccid paralysis of both legs with bilateral foot drop and impaired power of the quadriceps and gluteal muscles.  The Veteran used the elbow crutches because of the impaired strength of the large muscle groups of the legs, quadriceps, hamstrings, and glutei.  He had not worked since the accident, and was a roughneck prior to that.  He complained of pain, lack of muscle control, and cramps.  On examination the feet were cold and blue and he could not stand unsupported.  There was no loss of power in the hands, and the cranial nerves and optic fundi were within normal limits.  He wore a below the knee brace on the right leg and a plastic brace on the left leg.  The Veteran was diagnosed with a compression fracture at T12 with partial paraplegia.  In addition, there was a postoperative right inguinal hernia with no evidence of recurrence.

The Veteran wrote in a December 1982 statement about the May 1982 accident that there was a truck behind him and that he lost control when trying to turn to get out of the way.  According to the Veteran, the truck did not stop.

In a March 1983 administrative decision, the RO found that the injuries the Veteran received as a result of the May 1982 motorcycle accident were a result of his own willful misconduct.  It was noted that his 0.12 blood alcohol level indicated that he was intoxicated, that he was cited for driving while intoxicated, and that he was speeding.  The RO then issued the March 1983 rating decision finding that the Veteran was not entitled to non-service-connected disability pension benefits.

Regarding the evidence submitted to reopen the previously denied claim, the Veteran wrote in his July 2006 Notice of Disagreement that the charges of driving under the influence of alcohol (DUI) were dismissed by the court.  He wrote on his October 2006 VA Form 9 that, since the charges were dismissed, he never felt it necessary to challenge police procedures or the validity of the laboratory work.

VA spinal cord clinic treatment notes from August 2009 indicate that the Veteran reported being told two years before at private treatment that he had arthritis, based on an MRI of his back.  The Veteran complained of back pain and bilateral hip pain, particularly on the right side.  There was also electrical pain down both legs, particularly on the right.  It was noted that, 15 years before, the Veteran had undergone tendon repair of the right hand, left facial reconstruction while on active duty and after the motorcycle accident, a hernia repair as a child, a left Achilles tendon extension 20 years before, and a tendon release of the right foot and three center toes 15 years before.  The Veteran used a single point cane to ambulate and used a wheelchair for long distances.  He had knee-high metal braces that he was not wearing at treatment, and he had ankle fixation orthotics.  The Veteran lived in a house by himself, slept on a regular bed, and drove a vehicle without any adaption.  He had fallen a couple of times, and reported that his right knee occasionally gave way.

On examination there was decreased sensation over the fingertips of the right thumb, index finger, and middle finger.  Tinel's and Phalen's signs were negative.  There was muscle wasting on the lower extremities and his toes turned under when he tried to ambulate.  Sensation below the T12 area was decreased.  Motor examination of the upper extremities was normal and there was full muscle strength.  X-rays of the right shoulder, right knee, spine and right hip did not show any new problems.

September 2009 VA treatment notes indicate that the Veteran was having severe pain below the fusion and that he had been unable to stand for a week.  He said that this happened once or twice a year but that it usually only lasted for a couple of days.  November 2009 VA ophthalmology treatment notes indicate that the Veteran was having difficulty seeing up close and watching television with his present eyeglasses.  His vision were tested and he was prescribed new glasses.

At February 2010 VA treatment the Veteran reported having had ringing in his ears for years that he attributed to his military service, loud rock concerts, and working with hot rods.  The Veteran had follow up treatment at the VA spinal cord clinic in June 2010 at which he continued to complain of pain, and his medications were increased.  June 2010 VA podiatry treatment notes indicate that the Veteran felt a slight bump along the side of the third toe on the right.  There was no associated pain, and imaging showed some shifting of the bone in that toe.  The overall assessment was well healed arthrodesis of toes 2 - 4, bilaterally.

The Veteran wrote in an August 2010 statement that he did not challenge the validity of the 1982 laboratory work on his blood after the motorcycle accident because the DUI charges were dropped.  He further wrote that, had there been a trial, the road conditions, other vehicles, and officer negligence in accident scene investigation could have been investigated.

The Board finds that the evidence received since the March 1983 denial of the claim is relevant to and probative of the issue as to whether the Veteran is entitled to non-service-connected disability pension benefits.  Taking this evidence as credible, for the sole purpose of the request to reopen, it is found that it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  Where there is such evidence, "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and the new evidence considered in the context of all other evidence for a new determination of the issues."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

Reviewing the reopened claim, the Board finds that there was willful misconduct by the Veteran in connection with the May 1982 motorcycle accident.  The police report indicates he was going at least 60 miles per hour when approaching an intersection, and that he was intoxicated.  The Veteran wrote in December 1982 that there was a truck behind him and that he lost control when trying to get out of the way.  However, the police report does not mention other vehicles and does not indicate that there were any tire marks at the scene of the accident beyond the one made the Veteran's motorcycle.  Furthermore, laboratory testing indicated that the Veteran's blood alcohol level at the time of the accident was 0.12.  

In statements submitted as part of the current claim, the Veteran alleges that the laboratory work was invalid and that road conditions, other vehicles, and officer negligence at the scene of the accident would have been raised had the charges against him not been dropped.  However, the Veteran had not presented any evidence or alleged with any specificity how any of the factors he has raised led to the accident or his being falsely cited for driving while intoxicated.  He also wrote that he was not cited for reckless driving, speeding, lane violations, negligence, or misconduct.  The Board notes that the police report from the accident indicates that excessive speed, speeding too fast for conditions, passing a stop sign, driver inattention, and the driver being under the influence of alcohol were noted to be factors in the accident.  Furthermore, the Veteran was noted by the officer to have been obviously drunk at the scene. 

Although the Board sympathizes with the Veteran in that he suffers continuing residual disability from of his motorcycle accident, the evidence of record shows that the May 1982 accident did result from his willful misconduct due to his intoxication and excessive speed.  With regard to his contentions that the DUI charge was dropped, we recognize that mere technical violation of police regulations or ordinances does not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Thus, whether or not he was convicted of DUI, the actual facts of the case are to be considered, and if the Veteran's willful misconduct was the proximate cause of his injuries in the accident, it will be determinative of the claim.  38 C.F.R. § 3.1(n)(3).  The Veteran's contention that the police accident report and blood analysis recorded contemporaneously with the accident were both erroneous is not supported by any evidence other than his own lay assertions. 

Reviewing the reopened claim de novo, the Board finds that the Veteran's willful actions at the time of his unfortunate accident in 1982, in operating his motorcycle at a high rate of speed and doing so while being intoxicated, did indeed constitute the proximate cause of his traumatic injuries in the crash.  Therefore, the T10 paraplegia which he has as a result of the motorcycle accident in 1982 cannot be considered for the pension benefits claim.

The Veteran's non-service connected disabilities that are not due to his own willful misconduct are tinnitus, evaluated as 10 percent disabling, and residuals of an inguinal hernia, evaluated as noncompensable.  The combined disability evaluation is 10 percent.

Tinnitus is evaluated under Diagnostic Code (DC) 6260, and the highest available evaluation is 10 percent.  38 C.F.R. § 4.87 (2010).  Therefore, the Veteran has been awarded the highest available evaluation for tinnitus.  

Diagnostic Code 7338 provides ratings for inguinal hernia.  Small inguinal hernia, reducible, or without true hernia protrusion, is rated as 0 percent disabling.  Inguinal hernia that is not operated, but is remediable, is rated at 0 percent.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to DC 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114 (2010).  In the present case, the record does not show that the Veteran has had any complaints related to the residuals of an inguinal hernia at his VA treatment or otherwise.  At the November 1982 VA examination, it was noted that the Veteran had a postoperative right inguinal hernia with no evidence of recurrence.  Based on the record as a whole, the Board finds that the Veteran is not entitled to a compensable level of evaluation for pension purposes because there is not a recurrent inguinal hernia, readily reducible, well supported by truss or belt.  See id.

The Veteran does not meet the the percentage requirements of 38 C.F.R. § 4.16.  His combined evaluation for the tinnitus and residuals of an inguinal hernia (which are the only disabilities shown which are not of willful-misconduct origin) is 10 percent.  The requirement of 38 C.F.R. § 4.16 is that if there is one disability it is ratable at 60 percent or more and if there are at least two disabilities, one is ratable at least 40 percent disabling and the combined evaluation is at least 70 percent.  38 C.F.R. § 4.16(a).  Therefore, the criteria of the unemployability test are not met.

The criteria of the "average person" test are not met in this case because the evidence does not show that the Veteran has impairment of mind or body (not a result of his own willful misconduct) which is sufficient to render it impossible for the average person to follow a substantially gainful occupation and that such provided that the impairment is reasonably certain to continue throughout his life.  The record does not contain any indications that the Veteran's tinnitus and residuals of an inguinal hernia would render it impossible for the average person to follow a substantially gainful occupation. 

As the Veteran does not meet the criteria for either the "average person" or the "unemployability" test, a determination is required as to whether he should be granted entitlement to non-service-connected disability pension benefits on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he is unemployable by virtue of age, occupational background, or other related factors.  The Veteran is 54 years old, and the record does not indicate that he has worked since the 1982 motorcycle accident.  The Board concludes that referral for extraschedular evaluation is not warranted, as the record does not show that the Veteran is unemployable due to age, occupational background, or other related factors.  

Based on the foregoing, it has not been shown that the Veteran is currently unable to secure and follow a gainful occupation due to his disabilities that are not a result of willful misconduct.  Accordingly, the Veteran's claim for a permanent and total disability rating for non-service-connected disability pension benefits must be denied.  

Because the evidence preponderates against the claim for non-service connected disability pension benefits, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The reopened claim of entitlement to non-service-connected disability pension benefits is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


